

116 HR 7053 IH: Honor Our Commitment Act of 2020
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7053IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Lowenthal (for himself, Ms. Norton, Mr. Correa, Mr. Khanna, Mr. Rouda, Mr. Vargas, Ms. Lee of California, Mr. Johnson of Georgia, and Mr. Connolly) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo defer removal of certain nationals of Vietnam for a 24-month period, and for other purposes.1.Short titleThis Act may be cited as the Honor Our Commitment Act of 2020.2.FindingsCongress finds as follows:(1)From April–September 1975, the United States conducted Operation New Arrival to relocate 130,000 Vietnamese refugees to the United States following the end of the Vietnam War.(2)During this time, more than 50,000 Vietnamese refugees were processed through Camp Pendleton for Southern California.(3)In the 4 decades since refugees fled Vietnam, Vietnamese Americans have weaved their stories into the American fabric. (4)The biggest concentration of Vietnamese American is in Orange County, California, followed by San Jose (California), Houston (Texas), Seattle (Washington), Northern Virginia, and New Orleans (Louisiana).(5)According to the 2010 census, Vietnamese is the 6th most commonly spoken language in the United States.(6)Immigrant communities face significant problems assimilating as a result of the trauma of war. A 2018 study published by Rashmi Gangamma and Daran Shipman in the Journal of Marital and Family Therapy noted that the traumatic nature of (immigrant’s) forced displacement flight, and resettlement can increase vulnerability to mental distress.. First generation immigrants are especially vulnerable to gang violence within communities in which their parents cannot guide with cultural or political comfortability.(7)In 2008, the United States and Vietnam signed a bilateral repatriation agreement, hereafter known as the 2008 Vietnam-U.S. Memorandum of Understanding (MOU).(8)According to Section 2, Article 2 of the 2008 Vietnam-U.S. MOU, Vietnamese citizens are not subject to return to Vietnam under this Agreement if they arrived in the United States before July 12, 1995, the date on which diplomatic relations were re-established between the U.S. Government and the Vietnamese Government. The U.S. Government and the Vietnamese Government maintain their respective legal positions relative to Vietnamese citizens who departed Vietnam for the United States prior to that date.(9)The United States under President George Bush and President Barack Obama recognized the 2008 Vietnam-U.S. MOU’s protection for pre-1995 refugees from deportation.(10)In 2019, President Trump’s Administration began to renegotiate the 2008 Vietnam-U.S. MOU to expand the categories of immigrants it could deport, including permanent residents who have committed certain minor crimes and others who came to the United States as children after the Vietnam War.(11)In February 2018, Asian Americans Advancing Justice’s Asian Law Caucus in San Francisco, Los Angeles, and Atlanta filed a class action lawsuit in the name of Orange County resident Hoang Trinh and six other refugees who all came to the U.S. before the 1995 date and became legal permanent residents. Due to criminal convictions, they all lost their green cards, making them subject to deportation. Under the 2008 Vietnam-U.S. MOU, they should be protected from deportation. The refugees were held in prolonged detention in violation of a 2001 U.S. Supreme Court decision restricting overlong detention.(12)In August 2018, U.S. District Judge Cormac Carney ruled that the plaintiffs in the class action presented a plausible claim that the government is now not abiding by a longstanding practice of not removing pre-1995 Vietnamese immigrants and by the 2008 diplomatic agreement..3.Deferral of removal for nationals of Vietnam with removal orders(a)Deferral of removalExcept as provided in subsection (b), an alien may not be removed for the 24-month period beginning on the date of enactment of this Act if the alien—(1)is a national of Vietnam;(2)has been ordered removed to Vietnam at any time before the date of enactment of this Act; and(3)resided in the United States on or before July 12, 1995.(b)Deferral not applicable to certain aliensSubsection (a) shall not apply to an alien if—(1)the Secretary of Homeland Security determines that the alien’s removal is necessary based upon credible facts that the alien is directly responsible for specific and significant harm to the security of the United States; or(2)the alien is subject to extradition.(c)Employment authorizationUpon application to the Secretary of Homeland Security, an alien whose removal is deferred pursuant to this Act—(1)shall be authorized to engage in employment during the 24-month period described in subsection (a); and(2)shall be issued an employment authorization document that remains valid during such period.(d)ImplementationThe Secretary of Homeland Security shall take the necessary steps to implement—(1)the deferral of removal authorized under this section; and(2)the authorization of employment described in subsection (c).4.Notice for certain aliens with removal orders to Vietnam(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall provide notice of the provisions of this Act to each alien who—(1)is a national of Vietnam; and(2)has a final order of removal.(b)Contents of noticeThe notice required under subsection (a) shall include clear instructions explaining the requirements for an alien to file a motion to reopen a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) based on changed country conditions.5.Prohibition on detentionThe Secretary of Homeland Security may not detain an alien whose removal is deferred pursuant to this Act on the basis of the alien’s immigration status in the United States or as a result of a motion filed by the alien to reopen a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a).6.Judicial review(a)ReviewNotwithstanding any other provision of law, an individual or entity who has been harmed by a violation of this Act may file an action in an appropriate district court of the United States to seek declaratory or injunctive relief.(b)Rule of constructionNothing in this Act may be construed to preclude an action filed pursuant to subsection (a) from proceeding as a class action (as such term is defined in section 1711 of title 28, United States Code).